UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-2257


REGINALD L. LEE,

                Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE; JAY A. DACKMAN, P.A.;
ANTHONY J. DELAURENTIS, P.A.; WILLIAM M. O'CONNELL, P.A.;
JOHN K. REIFF, P.A.; JACK E. REID; DELAURENTIS, REIFF &
REID, LLC; RON SROKA, P.A.; BENJAMIN ZAJDEL; STANLEY ALPERT,
P.A.; HEIDI S. KENNY, P.A.; KAREN M. AUTHEMENT, P.A.; MARY
F. KEENAN, Assistant Solicitor; KYRIAKOS MARUDAS, Assistant
Solicitor; A.J. BILLIG AUCTIONEERS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-02418-JKB)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Reginald   L.   Lee   appeals   the   district   court’s   order

dismissing his civil complaint for lack of jurisdiction pursuant

to the Rooker-Feldman ∗ doctrine.            We have reviewed the record and

find       no   reversible   error.      Accordingly,    we   affirm   for   the

reasons stated by the district court.                  Lee v. Mayor & City

Council of Balt., No. 1:12-cv-02418-JKB (D. Md. filed Sept. 14,

2012; entered Sept. 17, 2012).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    AFFIRMED




       ∗
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).



                                         2